     Case 1:18-cr-00022-DAD-BAM Document 77 Filed 09/01/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA #122664
     Federal Defender
 2   MEGHAN D. McLOUGHLIN, NY Bar #5342100
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   LOVELLE GREEN

 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00022-DAD-BAM
12                        Plaintiff,               STIPULATION TO CONTINUE
                                                   SENTENCING: ORDER
13    vs.
14    LOVELLE GREEN,
                                                   DATE: September 20, 2021
15                        Defendant.               TIME: 9:00 a.m.
                                                   JUDGE: Hon. Dale A. Drozd
16
17
18                                           STIPULATION
19          IT IS HEREBY STIPULATED by and between the parties hereto, through their
20   respective counsel, that:
21          1.      By previous order, this matter was set for sentencing on September 20, 2021 at
22   9:00 a.m.
23          2.      By this stipulation, defendant now moves to continue the sentencing hearing until
24   October 25, 2021.
25          3.      The parties agree and stipulate, and request that the Court find the following:
26                  a)      Counsel for defendant is continuing to investigate matters relevant to
27          sentencing and seeks to continue discussions with United States Probation and the
28          government regarding sentencing in this matter.
     Case 1:18-cr-00022-DAD-BAM Document 77 Filed 09/01/21 Page 2 of 2


 1                b)      Counsel for defendant believes that failure to grant the above-requested

 2         continuance would deny her the reasonable time necessary for effective preparation,

 3         taking into account the exercise of due diligence.

 4                c)      The government does not object to the continuance.

 5         IT IS SO STIPULATED.

 6
                                                         Respectfully submitted,
 7
                                                         HEATHER E. WILLIAMS
 8                                                       Federal Defender

 9
     DATED: September 1, 2021                    By:     /s/ Meghan D. McLoughlin
10                                                       MEGHAN D. McLOUGHLIN
                                                         Assistant Federal Defender
11                                                       Attorney for Defendant
                                                         LOVELLE GREEN
12
13                                                       PHILLIP A. TALBERT
                                                         Acting United States Attorney
14
15   DATED: September 1, 2021                    By:     /s/ Jeffrey Spivak
                                                         JEFFREY SPIVAK
16                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
17
18
19
20                                    FINDINGS AND ORDER

21
     IT IS SO ORDERED.
22
23
        Dated:   September 1, 2021
                                                       UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                                   -2-
